DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/07/2022 has been entered.
 
Response to Amendment
	The amendment filed 06/07/2022 has been entered. Claims 10 and 11 have been cancelled, and claims 1, 12, 13, and 15 have been amended. Claims 1-9 and 12-15 remain pending in this application. 

Claim Objections
Claim 1 is objected to because of the following informalities: the period in line 17 after “of the skin” should be deleted. Examiner also suggests inserting a semicolon and “and” in the same location.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 15 recite “ascertaining a cosmetic product or piece of care advice on the basis of the ascertained condition of the skin, the user behavior and a database…wherein each condition of the skin…is assigned a suitable cosmetic product…or a suitable piece of care advice.” Each condition of the skin is assigned a suitable cosmetic product or piece of care advice, but the user behavior does not seem to be linked to the suitable cosmetic product or piece of care advice provided in the database. In other words, the database identifies a suitable cosmetic product or piece of care advice based on the condition of the skin, but the user behavior does not seem to change or affect the ascertained condition of the skin or suitable cosmetic product or piece of care advice within the database. While the specification recites that “dietary habits and further behaviors of the user… can also be used, for example by employing the software/app installed” (paragraph 127), it is unclear if using the software/app with user behavior means the database is meant to further recommend additional products based on the user behavior or if the user behavior is meant to influence the suitable cosmetic product determined from the database. To expedite prosecution, the claim will be interpreted as ascertaining the condition of the skin based on the trace element content and the user behavior, as recited in the specification (“data from the literature (denoted by 530), the personal data…and/or data of other users…can be added additionally to the trace element content,” paragraph 134). Thus, the suitable cosmetic product should be assigned to improve a condition of the skin that is determined based on both trace element content and user behavior.
Examiner suggests the following amendment to claim 1 for clarity:
“ascertaining the condition of the skin on the basis of the ascertained trace element content of the skin and the user behavior; and [[.]]
ascertaining a cosmetic product or a piece of care advice on the basis of the ascertained condition of the skin
Examiner also suggests the following amendment to claim 15: “to ascertain the condition of the skin on the basis of the trace element content and the user behavior, the electronic circuit device being further configured for ascertaining a cosmetic product or a piece of care advice on the basis of the ascertained condition of the skin
Claims 2-9 and 12-14 are rejected by virtue of their dependency on claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 12, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Vandier (WO 2017/037352 - cited previously), in view of Knoell (US 2005/0240085), Dunn (WO 00/18289 - cited previously), and Schwartz (U.S. Patent No. 10,034,625 - cited previously). Citations to Vandier refer instead to paragraphs/details from the corresponding U.S. Pre-Grant Publication No. US 2018/0352937, which was also cited previously.
Regarding claim 1, Vandier teaches a method for ascertaining a condition of skin (device 2 for analyzing the skin of the face, paragraph 28), comprising: 
•	for a skin area of a user, arranging a plurality of electrodes over the skin area (“the device for analyzing the skin of the face may comprise at least one specific sensor able to analyze at least one predefined zone of the face,” paragraph 16)
•	measuring the signal dependent on the concentration of the trace element (“at least one sensor sensitive to a concentration of at least one ionic species…or heavy metals,” paragraph 29, lines 5-7, 13-16);
•	ascertaining trace element content of the skin by comparing the measured signal with reference signals for known trace element contents of skin (“real-time information from the sensors is stored then normalized depending on reference thresholds of each of the sensors…and analyzed statistically in order to compare them to models,” paragraphs 57-58);
•	and ascertaining the condition of the skin on the basis of the ascertained trace element content of the skin and the user behavior (see interpretation under the 112(b) rejection above; indicators of the state of the skin comprise environmental parameters, lifestyle, and physiological parameters, paragraph 60); 
and ascertaining a cosmetic product or a piece of care advice on the basis of the ascertained condition of the skin and a database which comprises a plurality of conditions of the skin and a plurality of assigned cosmetic products or a plurality of pieces of care advice (the mobile application communicates with a database or a server to provide personalized advice and product recommendations based on the state of his or her skin, paragraphs 52-55), wherein each condition of the skin of the plurality of conditions of the skin is assigned a suitable cosmetic product of the plurality of assigned cosmetic products or a suitable piece of care advice of the plurality of pieces of care advice (“innovative algorithms allowing suitable dermo-cosmetic formulae and beauty routines to be recommended depending on the analysis of the data generated by the device 2 for analyzing the skin,” paragraph 52),
wherein each condition of the skin of the plurality of conditions of the skin is assigned a quality value (“normalized indicators of the state of the skin,” paragraph 60, line 3), and the suitable cosmetic product or the suitable piece of care advice is suitable for the condition of the skin of the plurality of conditions of the skin if an improvement or maintenance of the quality value of the condition of the skin is to be expected on the basis of stored values gained from experience with the cosmetic product (this system monitors the state of the skin over time, optimizes personalized routines for skin care, provides treatment or advice on demand for treating the zones of the face, and past data collected by the system can be used to determine if a provided cosmetic product or care advice has improved a skin condition, paragraphs 11-13, 25-26, 52-54, 60).
Vandier teaches a system for measuring a skin condition on the basis of the sensor outputs and on user behavior/lifestyle (paragraph 60), but Vandier does not explicitly teach receiving a user input indicative of a user behavior or a specific sensor structure other than indicating that the sensor can be sensitive to a concentration of at least one ionic species or heavy metals, and that detection can use electrochemical electrodes (paragraphs 29-30). Thus, Vandier teaches all limitations of claim 1 except for the structure of the sensing device and a means for input of user behavior.
Regarding the detail of user input indicative of a user behavior, Vandier indicates that user behavior should also be considered to create a personalized treatment (“personalized advice incorporating environmental and behavioral characteristics,” paragraph 13; “indicators grouped…into three categories: environmental parameters, lifestyle, and physiological parameters,” paragraph 60). Knoell teaches analogous art regarding using inputs from a user to determine a custom cosmetic composition for improving a user’s skin condition (Abstract, paragraphs 14, 30, 50-51, 55-57). More specifically, Knoell teaches combining both objective inputs (analytical measurements including skin pH or elasticity, paragraphs 55, 65) and subjective inputs (lifestyle habits, paragraphs 51, 66) in order to determine a suitable, custom composition or treatment from a database (paragraphs 56-57, 67, 150). Both inputs can be entered by an end user through a computer system or mobile device connected to the database (paragraphs 182-187).
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Vandier such that user behavior can be entered into a user interface of the mobile application to determine a suitable cosmetic product or advice based on both sensor input and lifestyle habits, as taught by Knoell. One would be motivated to do so because Vandier already contemplates incorporating behavioral characteristics to personalize treatment (Vandier paragraphs 13, 60) but does not specifically teach means for doing so, and Knoell teaches an analogous system that receives user behavioral input through a computer interface (Knoell paragraphs 182-187). One would further be motivated to do so because Knoell teaches that combining objective and subjective inputs creates a more balanced custom product to meet a user’s health condition and desires (paragraph 51), and Vandier could be improved in the same way. Such a modification would be predictable since Knoell and Vandier both teach computerized methods for collecting skin condition inputs and outputting a product or care recommendation (Knoell paragraphs 182-187; Vandier paragraphs 54-55). 
Regarding the structure of the sensing device, Dunn teaches electrochemical sensing of a target analyte in the skin, including heavy metals such as zinc, iron, copper, cobalt, lead or nickel (pg. 31, lines 1-3). Dunn teaches a method comprising:
for a skin area of a user, arranging a plurality of electrodes over the skin area (“the transdermal sampling system is maintained in operative contact with the skin,” pg. 3, lines 27-29), wherein the plurality of electrodes comprises a first electrode (sensing electrode 431)  and a second electrode (bimodal electrode 430; a bimodal electrode referring to an electrode that has multiple functions, one of which is a counter electrode, pg. 20, lines 2-5), 
wherein the first electrode contacts a selection layer arranged on the skin area (“the sensing electrode comprises a reactive surface,” pg. 18, lines 33-34), wherein the trace element, in the event of contact with the selection layer, is suitable for generating a signal which is dependent on a concentration of the trace element (the reactive surface is comprised of catalytic material or material that provides sites for electrochemical reaction, and the measured electrical signal is correlated with the amount of analyte present, pg. 20, lines 7-25) and can be measured between the first and the second electrode (“the electrical current generated at the sensing electrode flows through circuitry to the counter electrode,” pg. 51, lines 23-24);
wherein the selection layer comprises a reactive component, which is configured to react with the trace element so as to release electrons or ions dependent on a concentration of the trace element (the reactive surface is comprised of catalytic material or material that provides sites for electrochemical reaction, and the measured electrical signal is correlated with the amount of analyte present, pg. 20, lines 7-25);
measuring the signal dependent on the concentration of the trace element (“the electrical current measured at the sensing electrode subassembly is the current that is correlated with an amount of chemical signal,” pg. 51, lines 29-31);
ascertaining trace element content of the skin by comparing the measured signal with reference signals for known trace element contents of skin (“the raw signal is then converted into an analyte specific value using a calibration step,” pg. 56, lines 25-26; “to calibrate an instrument using estimation techniques, it is necessary to have a set of exemplary measurements with known concentrations,” pg. 57, lines 6-8);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the sensor taught by Dunn in the method taught by Vandier and Knoell in order to detect trace elements in the skin and evaluate the skin condition. One of ordinary skill in the art would understand that an electrochemical sensor configured to detect a concentration of a specific ionic species or a heavy metal (as taught by Vandier) would inherently require reactive material to generate an electrical signal upon contact with the desired analyte. However, since the specific materials are not indicated, one would be motivated to look at related art, such as Dunn, in order to construct a sensor suitable for sensing trace elements in the skin and carrying out Vandier’s method. Since Vandier and Dunn both teach sensing trace elements in the skin, the result of applying the sensor of Dunn to the method of Vandier would have been predictable. 
Vandier, Knoell, and Dunn in combination teach all limitations of claim 1 except for the selection layer comprising a partially permeable barrier layer, which is configured to be permeable only for the trace element, in such a way that only the trace element can reach the first electrode after having passed through the partially permeable barrier layer in order to generate the signal dependent on the concentration of the trace element, and the selection layer and second electrode contact the skin area.
Regarding the limitation of the selection layer and second electrode contacting the skin area, it is understood from Applicant’s specification that the limitation “contacting the skin area” encompasses electrodes which contact the skin indirectly through a solvent or wetting layer, as shown by solvent layer 228 in Fig. 2B and recited in claim 4. Dunn teaches that hydrogel pads (see 547 and 548 in Figure 5) comprised of ionically conductive material coat the electrodes such that the electrodes indirectly contact the skin. Dunn further elaborates that the ionically conductive material can be liquid instead of the hydrogel pad (“the ionically conductive material can be, for example, a solid, liquid, or semi-solid (e.g., in the form of a gel),” pg. 20, lines 28-31), and that the raw signals can be obtained through direct contact of the skin (pg. 26, lines 10-15). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Vandier, Knoell and Dunn such that the ionically conductive material disposed between the electrodes and the skin is liquid instead of a solid, like the hydrogel pads. One would be motivated to do so because Dunn explicitly states that the ionically conductive material can be in different forms (pg. 20, lines 26-34; pg. 21, lines 1-3). Thus, the selection layer and second electrode contacting the skin indirectly through ionically conductive medium in the form of hydrogel pads, liquid, or gel, which are all interpreted merely as solvent layers, is considered within the scope of the limitation “a selection layer arranged on the skin area and the second electrode contacts the skin area.”
Regarding the limitation of the partially permeable barrier layer which is selectively permeable to the trace element, Schwartz teaches analogous art regarding a system for measuring an analyte present on the skin or in a person’s sweat or interstitial fluid (Abstract, Fig. 2A). Schwartz teaches the bio-interactive electronics 260, which are in communication with the fluid sample 270, can contact a sensitizing layer 261 and a protective layer 263 (Fig. 2B). The sensitizing layer 261 includes components which interact with the analyte (col. 11, lines 1-57), and the protective layer 263 can be tailored to be selectively permeable to only the analyte of interest and can prevent other analytes from reaching the sensitizing layer (col. 11, lines 58-67; col. 12, lines 1-3).
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Vandier, Knoell and Dunn such that a protective layer is added adjacent to the reactive surface of the sensing electrode so that that only the analyte of interest can reach the reactive surface, as taught by Schwartz. One would have been motivated to do so because Dunn doesn’t teach a method of preventing interfering components from reacting at the reactive surface, and adding a selectively permeable layer tailored to be permeable to only the analyte of interest, as taught by Schwartz (col. 11, lines 58-67; col. 12, lines 1-3), would reduce interference and ensure only the analyte of interest would react at the sensing electrode, thus improving the system. Thus, Vandier, Knoell, Dunn, and Schwartz in combination teach all limitations of claim 1.
Regarding claim 2, Dunn teaches the released electrons or ions are configured to reach the first electrode in order to generate the signal dependent on the concentration of the trace element (the reactive surface is coupled to the first electrode and comprised of catalytic material or material that provides sites for electrochemical reaction, and the measured the electrical signal is correlated with the amount of analyte present, pg. 20, lines 7-25).
Regarding claim 3, as stated in the rejection of claim 1, Schwartz teaches the protective layer 263 allows only the analyte of interest to reach the reactive component (col. 11, lines 58-67; col. 12, lines 1-3), so the combination of Vandier, Knoell, Dunn, and Schwartz teaches a protective layer provided over the reactive surface of the sensing electrode will allow only the desired trace elements to reach the reactive surface.
Regarding claim 4, Dunn teaches wetting the at least one skin area by means of a solvent prior to the arrangement of the plurality of electrodes over the skin area (ionically conductive material comprising mainly water is disposed over the electrodes before contacting the skin, pg. 20, lines 26-34; pg. 21, lines 1-3; see rejection of claim 1). 
Regarding claim 5, Vandier teaches sensing zinc, copper, nickel, lead, chromium, selenium, arsenic, mercury, or cadmium (paragraph 29, lines 14-16). Dunn teaches sensing heavy metal analytes such as copper (pg. 29, line 20), cobalt, iron, lead, nickel, or zinc (pg. 31, line 3).
Regarding claim 6, Vandier teaches the skin area comprises a plurality of skin areas of the user (“analyzing device 2 comprises a plurality of sensors able to analyze a plurality of zones of the face simultaneously,” paragraph 33).
Regarding claim 7, Vandier teaches the plurality of electrodes comprises a part of a portable device (Figure 1). Dunn also teaches an embodiment where the electrodes are embedded in a wristwatch type device (Figure 2). 
Regarding claim 8, Vandier teaches the portable device comprises a smartphone or a tablet or wherein the portable device is attachable to a smartphone or a tablet (the portable device can be wired or wirelessly coupled to communicate with a smartphone or tablet, paragraph 51, lines 11-14).
Regarding claim 9, Vandier teaches the comparison of the measured signal with reference signals for known trace element contents of skin and the ascertainment of the condition of the skin on the basis of the ascertained trace element content of the skin are performed by means of an electronic application on a portable device (“the analysis of the data transmitted by the sensors is carried out initially by virtue of a mobile application (smart phone, tablet, etc.),” paragraph 54).
Regarding claim 12, Vandier teaches updating the database on the basis of new values gained from experience from a plurality of users (“a new tool allowing data to be harvested from extensive geographical zones in order to allow new and more effective cosmetic formulae to be developed,” paragraph 26).
Regarding claim 14, Vandier teaches the ascertainment of the content of a trace element of a skin area or the ascertainment of the condition of the skin comprises a transmission of the signal, a result of the comparison or the ascertained content of the trace element of the skin area to an external data processing device (data may be transmitted to a database and to a server, paragraph 55; “real-time information from the sensors is…normalized depending on reference thresholds of each of the sensors…and analyzed statistically,” paragraphs 57-58), and a receipt of the content of the trace element of the skin area or of the condition of the skin (the values output from the analysis is sent back to the user’s mobile application and displayed to indicate the state of the skin, paragraph 59-60).
Regarding claim 15, Vandier teaches a device for ascertaining a condition of skin (device 2 for analyzing the skin of the face, paragraph 28), comprising: 
•	a plurality of electrodes (“the device for analyzing the skin of the face may comprise at least one specific sensor able to analyze at least one predefined zone of the face,” paragraph 16); and 
an electronic circuit device including a user interface (smart phone, tablet, or computer, paragraphs 50-51, 54), which is designed to measure the signal dependent on the concentration of the trace element (“at least one sensor sensitive to a concentration of at least one ionic species…or heavy metals,” paragraph 29, lines 5-7, 13-16), to ascertain a trace element content on the basis of a comparison between the measured signal and reference signals for known trace element contents of skin (“real-time information from the sensors is stored then normalized depending on reference thresholds of each of the sensors…and analyzed statistically in order to compare them to models,” paragraphs 57-58), to ascertain the condition of the skin on the basis of the trace element content and the user behavior (see interpretation under the 112(b) rejection above; indicators of the state of the skin comprise environmental parameters, lifestyle, and physiological parameters, paragraph 60);
•	the electronic circuit device being further configured for ascertaining a cosmetic product or a piece of care advice on the basis of the ascertained condition of the skin (“the application also allows data to be displayed and the user to get advice on the state of his or her skin, recommendations as to products to use with respect to his or her dermo-cosmetic problems, beauty routines to implement, etc.,” paragraph 54) and a database which comprises a plurality of conditions of the skin and a plurality of assigned cosmetic products or a plurality of pieces of care advice (“innovative algorithms allowing suitable dermo-cosmetic formulae and beauty routines to be recommended depending on the analysis of the data generated by the device 2 for analyzing the skin,” paragraph 52; the mobile application communicates with a database or a server to provide personalized advice, paragraphs 53-55), wherein each condition of the skin of the plurality of conditions of the skin is assigned a suitable cosmetic product of the plurality of assigned cosmetic products or a suitable piece of care advice of the plurality of pieces of care advice (personalized recommendations of suitable dermo-cosmetic formulae for a user’s dermo-cosmetic problems, paragraphs 52-54),
wherein each condition of the skin of the plurality of conditions of the skin is assigned a quality value (“normalized indicators of the state of the skin,” paragraph 60, line 3), and the suitable cosmetic product or the suitable piece of care advice is suitable for the condition of the skin of the plurality of conditions of the skin if an improvement or maintenance of the quality value of the condition of the skin is to be expected on the basis of stored values gained from experience with the cosmetic product (this system monitors the state of the skin over time, optimizes routines for skin care, provides treatment or advice on demand for treating the zones of the face, and past data collected by the system can be used to determine if a provided cosmetic product or care advice has improved a skin condition, paragraphs 11-13, 25-26, 52-54, 60).
Vandier teaches a device for measuring a skin condition on the basis of the sensor outputs and on user behavior/lifestyle (paragraph 60), but Vandier does not explicitly teach receiving a user input indicative of a user behavior at the user interface or a specific sensor structure other than indicating that the sensor can be sensitive to a concentration of at least one ionic species or heavy metals, and that detection can use electrochemical electrodes (paragraphs 29-30). Thus, Vandier teaches all limitations of claim 15 except for the structure of the sensing device and a means for input of user behavior.
Regarding the detail of user input indicative of a user behavior, Vandier indicates that user behavior should also be considered to create a personalized treatment (“personalized advice incorporating environmental and behavioral characteristics,” paragraph 13; “indicators grouped…into three categories: environmental parameters, lifestyle, and physiological parameters,” paragraph 60). Knoell teaches analogous art regarding using inputs from a user to determine a custom cosmetic composition for improving a user’s skin condition (Abstract, paragraphs 14, 30, 50-51, 55-57). More specifically, Knoell teaches combining both objective inputs (analytical measurements including skin pH or elasticity, paragraphs 55, 65) and subjective inputs (lifestyle habits, paragraphs 51, 66) in order to determine a suitable, custom composition or treatment from a database (paragraphs 56-57, 67, 150). Both inputs can be entered by an end user through a computer system or mobile device connected to the database (paragraphs 182-187).
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Vandier such that user behavior can be entered into the mobile application to determine a suitable cosmetic product or advice based on both sensor input and lifestyle habits, as taught by Knoell. One would be motivated to do so because Vandier already contemplates incorporating behavioral characteristics to personalize treatment (Vandier paragraphs 13, 60) but does not specifically teach means for doing so, and Knoell teaches an analogous system that receives user behavioral input through a computer interface (Knoell paragraphs 182-187). One would further be motivated to do so because Knoell teaches that combining objective and subjective inputs creates a more balanced custom product to meet a user’s health condition and desires (paragraph 51), and Vandier could be improved in the same way. Such a modification would be predictable since Knoell and Vandier both teach devices for collecting skin condition inputs and outputting a product or care recommendation (Knoell paragraphs 182-187; Vandier paragraphs 54-55). 
Regarding the structure of the sensing device, Dunn teaches an analogous device (electrode assembly 433, Figure 4; transdermal sampling system that is placed in operative contact with a skin surface, pg. 3, lines 21-24;) for ascertaining a trace element content of the skin on the basis of a comparison between a measured signal and reference signals (pg. 31, lines 1-3; pg. 56, lines 25-26; pg. 57, lines 6-8), comprising:
a plurality of electrodes, wherein the plurality of electrodes comprises a first electrode (sensing electrode 431) and a second electrode (bimodal electrode 430; a bimodal electrode referring to an electrode that has multiple functions, one of which is a counter electrode, pg. 20, lines 2-5);
a selection layer (“a reactive surface,” pg. 18, lines 33-34) including a reactive component, which is configured to react with the trace element so as to release electrons or ions dependent on a concentration of the trace element (the reactive surface is comprised of catalytic material or material that provides sites for electrochemical reaction, and the measured electrical signal is correlated with the amount of analyte present, pg. 20, lines 7-25), 
wherein the first electrode contacts the selection layer (“the sensing electrode comprises a reactive surface,” pg. 18, lines 33-34).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the sensor construction taught by Dunn in the device taught by Vandier and Knoell in order to create a device to detect trace elements in the skin and evaluate the skin condition. One of ordinary skill in the art would understand that an electrochemical sensor configured to detect a concentration of a specific ionic species or a heavy metal (as used in the device taught by Vandier) would inherently require reactive material to generate an electrical signal upon contact with the desired analyte. However, since the specific materials are not indicated by Vandier, one would be motivated to look at related art, such as Dunn, in order to construct a sensor suitable for sensing trace elements in the skin in Vandier’s device. Since Vandier and Dunn both teach sensing trace elements in the skin, the result of such a modification would be predictable. 
Vandier, Knoell, and Dunn in combination teach all limitations of claim 15 except for the selection layer comprising a partially permeable barrier layer, which is configured to be permeable only for the trace element, in such a way that only the trace element can reach the first electrode after having passed through the partially permeable barrier layer in order to generate the signal dependent on the concentration of the trace element, and the selection layer and second electrode contact the skin area.
Regarding the limitation of the selection layer and second electrode contacting the skin area, it is understood from Applicant’s specification that the limitation “contacting the skin area” encompasses electrodes which contact the skin indirectly through a solvent or wetting layer, as shown by solvent layer 228 in Fig. 2B and recited in claim 4. Dunn teaches that hydrogel pads (see 547 and 548 in Figure 5) comprised of ionically conductive material coat the electrodes such that the electrodes indirectly contact the skin. Dunn further elaborates that the ionically conductive material can be liquid instead of the hydrogel pad (“the ionically conductive material can be, for example, a solid, liquid, or semi-solid (e.g., in the form of a gel),” pg. 20, lines 28-31), and that the raw signals can be obtained through direct contact of the skin (pg. 26, lines 10-15). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device of Vandier, Knoell, and Dunn such that the ionically conductive material disposed between the electrodes and the skin is liquid instead of a solid, like the hydrogel pads. One would be motivated to do so because Dunn explicitly states that the ionically conductive material can be in different forms (pg. 20, lines 26-34; pg. 21, lines 1-3). Thus, the selection layer and second electrode contacting the skin indirectly through ionically conductive medium in the form of hydrogel pads, liquid, or gel, which are all interpreted merely as solvent layers, is considered within the scope of the limitation “a selection layer arranged on the skin area and the second electrode contacts the skin area.”
Regarding the limitation of the partially permeable barrier layer which is selectively permeable to the trace element, Schwartz teaches analogous art regarding a system for measuring an analyte present on the skin or in a person’s sweat or interstitial fluid (Abstract, Fig. 2A). Schwartz teaches the bio-interactive electronics 260, which are in communication with the fluid sample 270, can contact a sensitizing layer 261 and a protective layer 263 (Fig. 2B). The sensitizing layer 261 includes components which interact with the analyte (col. 11, lines 1-57), and the protective layer 263 is can be tailored to be selectively permeable to the analyte of interest and can prevent other analytes from reaching the sensitizing layer (col. 11, lines 58-67; col. 12, lines 1-3).
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device of Vandier, Knoell, and Dunn such that a protective layer is added adjacent to the reactive surface of the sensing electrode so that that only the analyte of interest can reach the reactive surface, as taught by Schwartz. One would have been motivated to do so because Dunn doesn’t teach a method of preventing interfering components from reaching and reacting with the reactive surface, and adding a selectively permeable layer that is tailored to be permeable to only the analyte of interest, as taught by Schwartz (col. 11, lines 58-67; col. 12, lines 1-3), would reduce interference and ensure only the analyte of interest would react at the reactive surface of the sensing electrode, thus improving the system. Vandier, Knoell, Dunn, and Schwartz in combination teach all limitations of claim 15.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Vandier in view of Knoell, Dunn, and Schwartz, as applied to claim 1 above, and further in view of Dede (WO 84/04885 - cited previously).
As shown above, Vandier in view of Knoell, Dunn and Schwartz teaches a method of sensing heavy metal analytes in the skin, and both Vandier and Knoell further teach preparing skin care advice or cosmetic treatment on the basis of the sensor output (Vandier paragraphs 52-54; Knoell paragraphs 56-57, 67, 150). Neither Vandier, Knoell, Dunn, nor Schwartz teach a particular step or treatment if a deficiency of a heavy metal analyte is detected in the skin.
Dede teaches that a deficiency in trace elements can lead to degeneration of cellular activity, and certain trace elements such as zinc, copper, iron, cobalt, manganese, silicon, selenium, vanadium, and nickel are significant for optimum functioning of skin cells (pg. 2, lines 33-35, pg. 3, lines 1-21). In order to treat disorders arising from a deficiency of trace elements, Dede further teaches cosmetic compositions containing zinc, iron, copper, nickel, cobalt, manganese (pg. 11, lines 3-21) that provide beneficial effects such as “promoting the restoration of the cells and of that the skin, optimizing the biological processes occurring in the skin cells and providing the most preferable function of the enzyme system of the cells” (pg. 1, lines 5-9).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the cosmetic products with trace elements taught by Dede into the database of recommended skin care advice or cosmetic products within the system taught by Vandier, Knoell, Dunn, and Schwartz. One would have been drawn to Dede’s teachings in order to identify suitable treatments for a deficiency of trace elements detected in the skin, and providing personalized treatment for a detected skin condition is an objective of both Vandier and Knoell.

Response to Arguments
Applicant’s arguments, see pg. 8, paragraphs 2-3, filed 06/07/2022, with respect to the rejection(s) of claims 1-14 under 35 U.S.C. 103 over Vandier in view of Dunn and Schwartz and the rejection of claim 15 under 35 U.S.C. 103 over Dunn in view of Schwartz, have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made over Vandier in view of Knoell, Dunn, and Schwartz.
With regards to amended claim 1, Applicant alleges that “Vandier does not teach receiving a user input indicative of a user behavior or making recommendations based on that behavior” (Remarks, pg. 8, paragraph 3). Examiner acknowledges that although Vandier teaches a system for measuring a skin condition on the basis of the sensor outputs and on user behavior/lifestyle (paragraphs 13, 60), Vandier does not explicitly teach receiving a user input indicative of a user behavior. Knoell (US 2005/0240085) is relied on to teach that a user can input lifestyle and behavioral habits into a computer system to determine a suitable cosmetic product (paragraphs 51, 56-57, 66-67, 150).
Applicant also alleges that “Vandier does not teach or suggest providing multiple conditions of the skin and assigning multiple products or care advice for each of the multiple conditions of the skin, or assigning a quality value to each of the conditions of the skin for use in a future improvement of the quality value of the condition in response to the recommended product or care advice (Remarks, pg. 8, paragraph 4). Applicant also alleges that Dunn and Dede do not teach the same (Remarks, pg. 9, paragraphs 2-4; pg. 10, paragraph 1).
Dunn and Dede are not relied on to teach the cited portions of amended claim 1. As recited in the body of the 103 rejection above, Vandier does teach multiple conditions of the skin and assigning multiple products or care advice for each condition. Data from device 2 is collected and then used to create “normalized indicators of the state of the skin” which combine environmental parameters, lifestyle, and physiological parameters (paragraph 60). The normalized indicators are considered quality values assigned to a particular skin condition. Vandier also teaches personalized treatment data in response to various sensor inputs, lifestyle, and ambient weather (“personalized advice incorporating environmental and behavioral characteristics,” paragraph 13; “suitable dermo-cosmetic formulae and beauty routines to be recommended depending on the analysis of the data generated by the device 2,” paragraph 52; see also paragraphs 53-54), and personalized data implies a particular product or care for a particular condition. Furthermore, one of ordinary skill in the art would recognize the purpose of recommending suitable dermo-cosmetic formulae and beauty routines is to improve the skin condition over time. Vandier teaches monitoring the state of the skin over time, comparing the effectiveness of products, optimizing routines for caring for the skin, and harvesting data to allow more effective treatments to be developed (paragraphs 11-13, 25-26, 54, 60), which implies that the personalized product or care advice are expected to improve the user’s skin condition and the determined indicators of the state of the skin. Applicant has not rebutted the specific portions of Vandier recited in the body of the rejection, and the argument is not found persuasive.
With regards to amended claim 15 and dependent claims 2-9 and 12-14, Applicant relies on the same arguments. The claims are similarly rejected on the new grounds of rejection, as shown above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Matsumoto et al. (WO 02/069215) teaches custom skin care formulation based on mechanical measurements of the skin and user’s answers to a questionnaire concerning skin condition and preferences (Abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICE L ZOU whose telephone number is (571)272-2202. The examiner can normally be reached Monday-Friday 9-7 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC F WINAKUR/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        


/ALICE LING ZOU/Examiner, Art Unit 3791